Title: Catherine Nuth Johnson to John Quincy Adams, 18 September 1797
From: Johnson, Catherine Nuth
To: Adams, John Quincy


        
          Stromness the orkney Islands Sept 18th 97
          My Dear Son
        
        altho an unsolicited Corespondent my heart assure’s, me these few Lines, will find A Generous Asylum, in your Breast, you will doubtless be surpris’d at the date of this, but driven by adverse Winds, & what is still Worse, Adverse Fortune, we are Obliged to take refuge in one of the Islands, of the Orkney’s, the sport of Boreos for these last ten days, we Blest the Providence, which Secure’d us a safe Retreat, in this harbour. the town the only one on these Island’s, that I Can discover, is A miserable poor place, but to me at this moment, Magnificently Grand, so do we measure happiness, from the transition, of Pain to Pleasure, not a face that I see, but appears to bring me some Comfort, Alass short Live’d will it be, as we are now, not, any nearer to our destination than when we Left Margate, the same tract of Ocean to Measure & the season far advancing, I will not however give way, to unpleasant anticipations, but return my gratefull acknowledgements, to the great [disposer?] of the Universe, that has Conducted me to this port of Safety, well knowing your time Can be better Spent then in perusing my Dull Epistle, I must Conclude with this Great truth, that no Event of my Life, has given me more heartfelt Satisfaction, than that which enables me, to Subscribe myself your / Affectionate Mother
        
          C Johnson
        
      